Exhibit 10.1

 

ELEVENTH AMENDMENT TO AGREEMENT

 

THIS ELEVENTH AMENDMENT TO AGREEMENT (this "Amendment") is dated effective as of
June 30, 2015, by and between Namecheap, Inc. (“Namecheap”) and eNom
Incorporated (“eNom").  Unless otherwise expressly defined herein, all
capitalized terms used herein shall have the meanings set forth in the
Agreement. 

 

WHEREAS, on April 1, 2011, Namecheap and eNom entered into that certain Amended
and Restated Letter of Agreement (the “Agreement”) pursuant to which eNom
provides certain services to Namecheap as more particularly set forth therein,
and for other purposes;

 

WHEREAS, Namecheap and eNom have entered into various amendments, including on
December 20, 2013, that certain Ninth Amendment to Amended and Restated Letter
of Agreement; and

 

WHEREAS, Namecheap and eNom desire to amend the Agreement. 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Namecheap and eNom hereby agree as set forth
below.

 

1.



The “Term and Termination” section on page 4 of the Agreement is hereby amended
and replaced in its entirety with the following: 

 

"This Agreement is in effect commencing as of the Effective Date and continuing
through August 31, 2015.  The Agreement will automatically renew for an
indefinite number of one (1) year terms unless either party upon at least thirty
(30) days written notice (including notice via email) provides the other party
with notice of its intent not to renew this Agreement.  In the event that either
Namecheap or eNom materially breaches this Agreement, the non-breaching party
may immediately terminate this Agreement upon prior written notice without an
opportunity for cure.”

 

2.



Except as modified hereby, the Agreement shall remain in full force and effect
and is hereby ratified by Namecheap and eNom.

 

3.



Namecheap and eNom each represents and warrants to the other that it has the
right, power and authority to enter into this Amendment.

 

4.



Namecheap and eNom hereby agree that facsimile signatures hereto are valid and
binding.

 

IN WITNESS WHEREOF, the Parties hereto have caused the foregoing Amendment to be
signed by a duly authorized agent of each party, the day and year first above
written.

 

 

 

 

 

 

 

 

 

NAMECHEAP, INC.

 

ENOM INCORPORATED

 

 

 

 

 

By:

/s/ Richard Kirkendall

 

By: 

/s/ Tracy Knox__________________

Name:

Richard Kirkendall

 

Name:

Tracy Knox__________________

Title:

CEO

 

Title: 

CFO________________________

Date: June 30, 2015

 

Date:  June 30, 2015_________________

 



--------------------------------------------------------------------------------